Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 June 2020, 1 September 2020, 13 January 2021, 11 August 2021 and 24 September 2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election without traverse of Group I (claims 1-16 and 18) in the reply filed on 31 January 2022 is acknowledged. 

Status of Application
3.	The instant application was filed 1 May 2020.  Claims 1-19 are currently pending.   Claims 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 January 2022.  Claims 1-16 and 18 are examined on the merits within. 



Claim Objections 
4.	Claim 1 is objected to because of the following informalities: “0.0015% of by weight” should instead recite “0.0015% by weight”.  Appropriate correction is required. 

5.	Claim 12 is objected to because of the following informalities: “PRMs” should instead recite “Perfume Raw Materials (PRMs)” or the acronym should be addressed in claim 1.  Appropriate correction is required. 

6.	Claim 12 is objected to because of the following informalities: p’cymene should instead recite p-cymene.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Regarding instant claim 1, the claim recites “a perfume, wherein the perfume comprises at least 60% by weight of the perfume, Perfume Raw Materials having ClogP greater than 1.0”.  It is 

10.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “ethoxylated phenol, ethoxylated-propoxylated phenol, and combinations thereof”, and the claim also recites “preferably ethoxylated phenol” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

11.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “wherein an average value of c, degree of ethoxylation is 3 ≤ c ≤ 15”, and the claim also recites “preferably from 4 ≤  c ≤ 11, more preferably from 5 ≤  c ≤ 7” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

12.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “an amount of at least 0.0015%”, and the claim also recites “preferably from 0.0015% to 9%, more preferably 0.05% to 7%, even more preferably, 0.075% to 5%, yet even more preferably 0.1% to 3%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

13.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “from 85% to 99.5%”, and the claim also recites “preferably 90% to 99.5%, more preferably 95% to 99.5%, even more preferably 95%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

14.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “less than 3.5%”, and the claim also recites “preferably from 0.01 to 3%, more preferably from 0.01% to 1%, even more preferably from 0.01% to 0.05%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In the present instance, claim 6 recites the broad recitation “a surfactant”, and the claim also recites “preferably the surfactant is selected from the group consisting of: nonionic surfactants, cationic surfactants, amphoteric surfactants, zwitterionic surfactants and mixtures thereof” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

15.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “further comprising less than 10%”, and the claim also recites “preferably from 0.01% to 5%, more preferably from 0.01% to 3%, even more preferably from 0.01% to 1%, yet even more preferably from 0.01% to 0.05%” 

16.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “wherein the ethanol is in an amount of less than 10%”, and the claim also recites “preferably less than 5%, even more preferably less than 3%, more preferably from 0.1% to 2%” which is the narrower statement of the range/limitation. In addition, claim 8 recites the broad recitation of “alkoxylated phenol”  followed by the narrower recitation of “preferably the alkoxylated phenol is ethoxylated phenol” The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

17.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “substantially free of the solvent”, and the claim also recites “preferably free of alcohol, more preferably free of ethanol, even more preferably free of a polyol selected from the group consisting of: dipropylene glycol 

18.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “wherein the malodor counteractant is selected from the group consisting of…”, and the claim also recites “preferably the malodor counteractant is cyclodextrin” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

19.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “at least 0.001%”, and the claim also recites “preferably from 0.002% to 3%, more preferably from 0.005% to 1%, even more preferably from 0.005% to 0.4%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

20.	Claim 12 contains the trademark/trade name “iso e super” and “triplal”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fragrance and, accordingly, the identification/description is indefinite.

21.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “wherein at least 80%”, and the claim also recites “preferably 80 to 100%, more preferably from 85% to 100%, even more preferably from 90% to 100%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In the present instance, claim 13 recites the broad recitation “a ClogP greater than 2.0”, and the claim also recites “preferably at 

22.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “the total weight ratio of the ethoxylated phenol to the perfume is 0.01:1 to 9,000:1”, and the claim also recites “preferably 0.1:1 to 500:1, even more preferably 0.15:1 to 20:1” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

23.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “wherein the plastic container is made of plastic”, and the claim also recites “preferably the plastic is selected from the group consisting of: polypropylene, polyethylene terephthalate, high density polyethylene and combinations thereof” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 

Claim Rejections – 35 U.S.C. 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	Claims 1-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nwachukwu et al. (U.S. Patent Application Publication No. 2017/0274110) in view of Ravidat et al. (EP2708593A1). 
	Regarding instant claims 1 and 5, Nwachukwu et al. teach a freshening composition comprising a perfume raw material and carrier.  See abstract.  The carrier is water in amounts of 85 to 99.5%.  See paragraph [0061]. Volatile aldehydes have a Clog P value of 3 or more.  See paragraph [0025]. The composition may also comprise solubilizers such as nonionic surfactants. The solubilizer is present in amounts of 0.01 to 3%. See paragraphs [0045-0047].
	Regarding instant claim 6, the composition may comprise a surfactant as a solubilizing aid selected from anionic, nonionic, cationic, amphoteric or zwitterionic surfactants in amounts of 0.01 to 3%.  See paragraphs [0045-0047].
	Regarding instant claims 7-9, if monohydric alcohols (i.e., ethanol) are present, they are present in amounts less than 1% (i.e., substantially free).  See paragraph [0061].
	Regarding instant claim 10, the composition comprises cyclodextrin.  See paragraph [0038]. 

	Regarding instant claims 15-16, the composition comprises C4-C12 thio-damascone.  See paragraph [0003]. 
	Regarding instant claim 18, the composition can be within a pressurized or unpressurized sprayer including plastic.  See paragraph [0066]. 
	Nwachukwu et al. do not teach the ethoxylated phenol of formula 1.
	Ravidat et al. teach an aqueous fabric composition comprising perfume microcapsules.  The composition comprises 0 to 3% nonionic surfactant.  See abstract. The composition comprises 0.02 to 2% perfume and from 50 to 99.9% water.  See paragraph [0007].  Non-ionic surfactants include C6-C12 alkyl phenol alkoxylates wherein the alkoxylate units are a mixture of ethyleneoxy and propyleneoxy units.  See paragraph [0033]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known nonionic surfactant with another to yield predictable results since Ravidat et al. teach that C6-C12 alkyl phenol alkoxylates are effectively combined in perfume containing compositions used for fabrics.  It would have been well within the purview of the skilled artisan to select ethyleneoxy, propyleneoxy, or a combination of the two, as substituents to the phenol group of the nonionic surfactant since these are commonly known alkyl phenol alkoxylate groups.  Since Nwachukwu et al. teach 0.01 to 3% solubilizer and 0.0001 to 5%, the ratio of ethoxylated phenol to perfume falls within the range of 0.01:1 to 9000:1 when substituted with the nonionic surfactant of Ravidat et al.  


Double Patenting
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
27.	Claims 1-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/864176 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to a freshening composition comprising water, a perfume with a ClogP value greater than 1, and an alkoxylated aromatic compound.  The only difference lies in the fact that the alkoxylated compound of Application No. 16/864176 can be various derivatives based on the alternative substituents.  However, when c=0, d=0, Q=O and R1=H, the alkoxylated compound meets the limitations of the alkoxylated phenol compound of the instant invention.  Thus the two are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
28.	No claims are allowed at this time.
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/            Primary Examiner, Art Unit 1615